DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/06/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-10, 12-16, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (U.S. Pub. No. 20080209650) hereinafter Brewer, in view of Serval et al. (U.S. Pub. No. 20160143718) hereinafter Serval, in further view of Malinouskas et al. (U.S. Pub. No. 20110121049) hereinafter Malinouskas.
Regarding claim 1, primary reference Brewer teaches:
A software-implemented process for preventing reuse of a replaceable cleansing attachment (abstract, note that in paragraphs [0026] and [0027] the references teaches the use of the device to stimulate and massage tissue, including plaque and biofilm removal through the use of both vibrating bristles and ultrasonic transmission through a fluid medium; examiner notes that this intended use overlaps with the intended use of wound cleansing which is a common use of ultrasonic devices in the art; [0069] and figure 1, the handle 15 is considered to be the base with the head assembly 80 as shown in figure 4 and figure 7 as the replaceable cleansing attachment), the method comprising: 
during a first use, receiving, at an acoustic transducer, high-frequency current from the base, wherein the acoustic transducer converts the high-frequency current into sound waves to assist in an abrasive removal of wound coatings ([0069]-[0070], ultrasonic module drive circuit and ultrasound transducer form the acoustic transducer 22and circuit for applying high-frequency current; [0072]; [0090]-[0091], [0098] teach to the high frequency ultrasound frequencies which with the teachings of the control features in [0197]-[0206] (see specifically [0206] for ultrasound drive current) teach to the “high-frequency current” as claimed. The intended use of removal of wound coatings can be performed by the ultrasonic device and paragraphs [0026], [0027], and [0067] the references teaches the use of the device to stimulate and massage tissue, including plaque and biofilm removal through the use of both vibrating bristles and ultrasonic transmission through a fluid medium); 
recording, to the chip, an indication of the first use of the replaceable cleansing attachment ([0195], teaches to a device head identifier including an electronic identifier detectable upon mounting of the device head in the handle to distinguish multiple device heads with the handle; [0201], “This system may also be used in conjunction with a brush head replacement feature, to detect and identify replacement brush heads and thereby trigger a reset operation”; [0211], “Within yet further embodiments, the controller may be programmed to count the number of device operating cycles or accumulate the total device operating time. The number of operating cycles for a particular device head may be displayed in a user interface. The controller may also be programmed to count the number of operating cycles and to monitor the functionality of the device head simultaneously. Following a predetermined number of uses (typically 2 uses per day for 6 months or 180 uses), or a predetermined accumulated operating time, for example, a brushhead replacement signal may be activated to prompt the user to replace the brushhead. In another embodiment, the microprocessor may be set to monitor the electrical current flowing through a current sense element located in the handle to detect unacceptable device head operation, as described above”),
Primary reference Brewer fails to teach:
detecting, via a chip in the replaceable cleansing attachment, that the replaceable cleansing attachment is attached to a base
However, the analogous art of Serval of a toothbrush monitoring system that provides feedback and improvement in quality of use (abstract) teaches:
detecting, via a chip in the replaceable cleansing attachment, that the replaceable cleansing attachment is attached to a base ([0007], “The electronic toothbrush may include (a) signal processing circuitry, (b) memory”; [0050], memory 14 and controller 13 of the toothbrush 1 are considered to be the control board and the base; [0056]; [0060]; [0062], processing circuitry including chip based; [0064]; [0066], “and a head 42 that may be removably connectable to the handle 40. The handle 40 may contain a motor that is mechanically connected to the head 42 and when activated vibrates or moves the head 42 in manner that brushes a user's teeth when placed inside the mouth. The handle 40 includes a head interface 46 that removably attaches various heads 42 to the handle 40. The head interface 40 contains leads 48 for both data and power transfer to various heads 42. For example, certain heads 42 may include sensors that require power and data transfer, and therefore power can be routed from the handle's 40 power source to the head 42 through leads 48 that form a connection with the head 42 at the head interface 46. The may be various numbers of leads 48 that form the connection on the head interface 46, for instance there may be two leads 48 for power, and two leads 48 for data, three leads 48 for power, three leads 48 for data, and other various numbers of leads” the data transfer to the head 42 including sensors are considered to teach to the claimed chip in the replaceable cleansing attachment as the head 42 includes the brush element; [0067] although the majority of the processing circuitry may be in the handle 40, this paragraph is considered to teach to at least a portion of the relevant processing circuitry elements contained in the head 42; [0069]-[0071], teach to possible sensors disposed in the head 42; [0074]-[0075] teach to the acquisition of brushing data from the device and the various sensors of the toothbrush; [0077], describes the amount of use detected through the motion sensors 11 which are considered to be a “chip” as claimed that determines and in conjunction with the memory stores a use of the device; see also [0078]-[0081] which further discuss the motion data utilized for use analysis; [0084], “Additionally, the total number of uses for a replaceable toothbrush 1 head 42 may be detected and stored in the memory 13 of the toothbrush 1 or associated with the server 4, to monitor the useful life of a single toothbrush 1 head 42. Thus, the system 100 could provide a notification to the user, for example on their mobile device 30 or through the webpage interface to the sever 4, once a particular toothbrush 1 head 42 has been used a certain number or duration of time” and “each head 42 may incorporate a unique identity module 62 that stores an identifier for that specific head 42” with the other teachings of sensors and processing features, the teachings of paragraph [0084] provide the use monitoring and the storage of how many uses have occurred. Furthermore the device includes a notification to the user that the device has surpassed the intended use amount. The “unique identity module 62” further forms the chip that is adapted to store use information of the specific head 42 attached to the device), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vibrating bristle ultrasound transducer device as taught by Brewer to incorporate the chip in the replaceable cleansing attachment and processing components in the base and a determination of attachment of the cleansing attachment as taught by Serval because a device with multiple cleansing attachment heads in use may not be consistently removed and replaced between uses. By storing use information specific to the actual cleansing attachment head, precise verification of previous use can occur and prevent contamination or use of a non-sterile attachment (Serval, [0076]-[0077]; [0084]). 
Primary reference Brewer further fails to teach:
wherein the chip is configured to prevent a second use of the replaceable cleansing attachment when the chip has the indication of first use of the replaceable cleansing attachment stored thereon
However, the analogous art of Malinouskas of a surgical system and method for use with operation of a surgical instrument (abstract) teaches:
wherein the chip is configured to prevent a second use of the replaceable attachment when the chip has the indication of first use of the replaceable attachment stored thereon ([0104] and [0106]-[0109], based on the surgical data processing with the surgical attachment such as the serial number, the operation of the surgical instrument is disallowed and operation of the surgical instrument is thus prevented. In combination with the teachings of Brewer and Serval, this would utilize the attachment chip processing of Serval to prevent an additional use of the device after the single use).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vibrating bristle ultrasound transducer device as taught by Brewer and Serval to incorporate the prevention of further use of the attachment once the maximum use has been reached as taught by Malinouskas because prevention of use will ensure that use of the device will only occur after a clean replacement head is attached with the device which reduces the possibility of contaminating a patient with a device used with a different patient (Malinouskas, [0104]; and [0106]-[0109]). This improves patient outcomes and increases the factor of safety for sterility and hygiene when using the device and replaceable attachment head. 
Regarding claim 2, the combined references of Brewer, Serval, and Malinouskas teach all of the limitations of claim 1. Primary reference Brewer further teaches:
wherein receiving the high-frequency current comprises: receiving, from an ultrasound generator in the base, the high-frequency current ([0069], ultrasonic module drive circuit and ultrasound transducer form the acoustic transducer and circuit for applying high-frequency current. As shown in figure 1, the ultrasonic module drive circuit (ultrasound generator) is located in the base of the toothbrush; [0072]; [0090]-[0091], [0098] teach to the high frequency ultrasound frequencies which with the teachings of the control features in [0197]-[0206] (see specifically [0206] for ultrasound drive current) teach to the “high-frequency current” as claimed).
Regarding claim 3, the combined references of Brewer, Serval, and Malinouskas teach all of the limitations of claim 1. Primary reference Brewer further teaches:
wherein the high- frequency current has a frequency of 20 kHz to 2MHz (0074], lines 1-4; [0090]; [0098], lines 1-24; the frequencies between 300 and 250 kHz is within the claimed range of the ultrasound generator high frequency current; [0197]-[0206] (see specifically [0206] for ultrasound drive current) teach to the “high-frequency current” as claimed).
Regarding claim 4, the combined references of Brewer, Serval, and Malinouskas teach all of the limitations of claim 1. Primary reference Brewer further fails to teach:
further comprising: 
providing, to a control board of the base, an identification of the replaceable cleansing attachment
However, the analogous art of Serval of a toothbrush monitoring system that provides feedback and improvement in quality of use (abstract) teaches:
further comprising: 
providing, to a control board of the base, an identification of the replaceable cleansing attachment ([0007], “The electronic toothbrush may include (a) signal processing circuitry, (b) memory” these are considered to be the control board and memory in the base; [0050], memory 14 and controller 13 of the toothbrush 1 are considered to be the control board and the base; [0056]; [0060]; [0062], processing circuitry including chip based; [0064]; [0066], “and a head 42 that may be removably connectable to the handle 40. The handle 40 may contain a motor that is mechanically connected to the head 42 and when activated vibrates or moves the head 42 in manner that brushes a user's teeth when placed inside the mouth. The handle 40 includes a head interface 46 that removably attaches various heads 42 to the handle 40. The head interface 40 contains leads 48 for both data and power transfer to various heads 42. For example, certain heads 42 may include sensors that require power and data transfer, and therefore power can be routed from the handle's 40 power source to the head 42 through leads 48 that form a connection with the head 42 at the head interface 46. The may be various numbers of leads 48 that form the connection on the head interface 46, for instance there may be two leads 48 for power, and two leads 48 for data, three leads 48 for power, three leads 48 for data, and other various numbers of leads” the data transfer to the head 42 including sensors are considered to teach to the claimed chip in the replaceable cleansing attachment as the head 42 includes the brush element; [0067] although the majority of the processing circuitry may be in the handle 40, this paragraph is considered to teach to at least a portion of the relevant processing circuitry elements contained in the head 42; [0069]-[0071], teach to possible sensors disposed in the head 42; [0074]-[0075] teach to the acquisition of brushing data from the device and the various sensors of the toothbrush; [0077], describes the amount of use detected through the motion sensors 11 which are considered to be a “chip” as claimed that determines and in conjunction with the memory stores a use of the device; see also [0078]-[0081] which further discuss the motion data utilized for use analysis; [0084], “Additionally, the total number of uses for a replaceable toothbrush 1 head 42 may be detected and stored in the memory 13 of the toothbrush 1 or associated with the server 4, to monitor the useful life of a single toothbrush 1 head 42. Thus, the system 100 could provide a notification to the user, for example on their mobile device 30 or through the webpage interface to the sever 4, once a particular toothbrush 1 head 42 has been used a certain number or duration of time” and “each head 42 may incorporate a unique identity module 62 that stores an identifier for that specific head 42” with the other teachings of sensors and processing features, the teachings of paragraph [0084] provide the use monitoring and the storage of how many uses have occurred. Furthermore the device includes a notification to the user that the device has surpassed the intended use amount. The “unique identity module 62” further forms the chip that is adapted to store use information of the specific head 42 attached to the device).
Regarding claim 5, the combined references of Brewer, Serval, and Malinouskas teach all of the limitations of claim 4. Primary reference Brewer further teaches:
wherein: 
the identification of the replaceable cleansing attachment includes an indication of at least one of a nature of bristles included in the replaceable cleansing attachment, a function of the replaceable cleansing attachment, and technical parameters of function (The following cited portions include teachings to a device head identification feature of the Brewer reference. In this cited portions, brush heads and the use of the brush heads are identified, which are considered to teach to the broadest reasonable interpretation of “a function of the replaceable cleansing attachment” and “technical parameters of function”. These features of Brewer include brush head inertia properties, a user’s specific brush head, the natural resonant frequency of the motor including the brush head; [0067]; [0195], teaches to a device head identifier including an electronic identifier detectable upon mounting of the device head in the handle to distinguish multiple device heads with the handle; [0196]-[0200]; [0201], “This system may also be used in conjunction with a brush head replacement feature, to detect and identify replacement brush heads and thereby trigger a reset operation”; [0202]; [0211], “Within yet further embodiments, the controller may be programmed to count the number of device operating cycles or accumulate the total device operating time. The number of operating cycles for a particular device head may be displayed in a user interface. The controller may also be programmed to count the number of operating cycles and to monitor the functionality of the device head simultaneously. Following a predetermined number of uses (typically 2 uses per day for 6 months or 180 uses), or a predetermined accumulated operating time, for example, a brushhead replacement signal may be activated to prompt the user to replace the brushhead. In another embodiment, the microprocessor may be set to monitor the electrical current flowing through a current sense element located in the handle to detect unacceptable device head operation, as described above”).
Regarding claim 7, the combined references of Brewer, Serval, and Malinouskas teach all of the limitations of claim 5. Primary reference Brewer further teaches:
wherein providing the identification of the replaceable cleansing attachment to the base causes the base to control the replaceable cleansing attachment in accordance with the provided identification (The following cited portions include teachings to a device head identification feature of the Brewer reference. In this cited portions, brush heads and the use of the brush heads are identified, which are then utilized to provide control to the cleansing attachment (brush head) based on the identified brush head characteristics; [0067]; [0195], teaches to a device head identifier including an electronic identifier detectable upon mounting of the device head in the handle to distinguish multiple device heads with the handle; [0196]-[0200]; [0201], “This system may also be used in conjunction with a brush head replacement feature, to detect and identify replacement brush heads and thereby trigger a reset operation”; [0202]; [0211], “Within yet further embodiments, the controller may be programmed to count the number of device operating cycles or accumulate the total device operating time. The number of operating cycles for a particular device head may be displayed in a user interface. The controller may also be programmed to count the number of operating cycles and to monitor the functionality of the device head simultaneously. Following a predetermined number of uses (typically 2 uses per day for 6 months or 180 uses), or a predetermined accumulated operating time, for example, a brushhead replacement signal may be activated to prompt the user to replace the brushhead. In another embodiment, the microprocessor may be set to monitor the electrical current flowing through a current sense element located in the handle to detect unacceptable device head operation, as described above”).
Regarding claim 9, the combined references of Brewer, Serval, and Malinouskas teach all of the limitations of claim 1. Primary reference Brewer further teaches:
wherein the sound waves are transmitted into the wound coating via a transmission medium ([0026]; [0027]; the oscillation of the device head generates bubbles within the fluid surrounding the waveguide that when exposed to ultrasonic energy provides improved plaque and biofilm removal. Examiner notes that transmission into a wound coating is an intended use and the device would be capable of performing the intended use; [0067]; [0135], acoustically transmissive materials such as gel-like materials).
Regarding claim 10, the combined references of Brewer, Serval, and Malinouskas teach all of the limitations of claim 9. Primary reference Brewer further teaches:
wherein the transmission medium is a water-based medium or a gel ([0135], gel-like materials are used as acoustically transmissive materials).
Regarding claim 12, primary reference Brewer teaches:
A replaceable cleansing attachment (abstract, note that in paragraphs [0026] and [0027] the references teaches the use of the device to stimulate and massage tissue, including plaque and biofilm removal through the use of both vibrating bristles and ultrasonic transmission through a fluid medium; examiner notes that this intended use overlaps with the intended use of wound cleansing which is a common use of ultrasonic devices in the art; [0069] and figure 1, the handle 15 is considered to be the base with the head assembly 80 as shown in figure 4 and figure 7 as the replaceable cleansing attachment) comprising: 
an acoustic transducer coupled to a base via connector and, during a first use, is configured to (i) receive from the base, a high-frequency current, and (ii) convert the high-frequency current into sound waves to assist in an abrasive removal of wound coatings ([0069]-[0070], ultrasonic module drive circuit and ultrasound transducer form the acoustic transducer 22and circuit for applying high-frequency current; [0072]; [0090]-[0091], [0098] teach to the high frequency ultrasound frequencies which with the teachings of the control features in [0197]-[0206] (see specifically [0206] for ultrasound drive current) teach to the “high-frequency current” as claimed. The intended use of removal of wound coatings can be performed by the ultrasonic device and paragraphs [0026], [0027], and [0067] the references teaches the use of the device to stimulate and massage tissue, including plaque and biofilm removal through the use of both vibrating bristles and ultrasonic transmission through a fluid medium); 
record an indication of the first use of the replaceable cleansing attachment ([0195], teaches to a device head identifier including an electronic identifier detectable upon mounting of the device head in the handle to distinguish multiple device heads with the handle; [0201], “This system may also be used in conjunction with a brush head replacement feature, to detect and identify replacement brush heads and thereby trigger a reset operation”; [0211], “Within yet further embodiments, the controller may be programmed to count the number of device operating cycles or accumulate the total device operating time. The number of operating cycles for a particular device head may be displayed in a user interface. The controller may also be programmed to count the number of operating cycles and to monitor the functionality of the device head simultaneously. Following a predetermined number of uses (typically 2 uses per day for 6 months or 180 uses), or a predetermined accumulated operating time, for example, a brushhead replacement signal may be activated to prompt the user to replace the brushhead. In another embodiment, the microprocessor may be set to monitor the electrical current flowing through a current sense element located in the handle to detect unacceptable device head operation, as described above”); and 
Primary reference Brewer fails to teach:
a chip configured to: 
detect that the replaceable cleansing attachment is attached to the base
However, the analogous art of Serval of a toothbrush monitoring system that provides feedback and improvement in quality of use (abstract) teaches:
a chip configured to: 
detect that the replaceable cleansing attachment is attached to the base ([0007], “The electronic toothbrush may include (a) signal processing circuitry, (b) memory”; [0050], memory 14 and controller 13 of the toothbrush 1 are considered to be the control board and the base; [0056]; [0060]; [0062], processing circuitry including chip based; [0064]; [0066], “and a head 42 that may be removably connectable to the handle 40. The handle 40 may contain a motor that is mechanically connected to the head 42 and when activated vibrates or moves the head 42 in manner that brushes a user's teeth when placed inside the mouth. The handle 40 includes a head interface 46 that removably attaches various heads 42 to the handle 40. The head interface 40 contains leads 48 for both data and power transfer to various heads 42. For example, certain heads 42 may include sensors that require power and data transfer, and therefore power can be routed from the handle's 40 power source to the head 42 through leads 48 that form a connection with the head 42 at the head interface 46. The may be various numbers of leads 48 that form the connection on the head interface 46, for instance there may be two leads 48 for power, and two leads 48 for data, three leads 48 for power, three leads 48 for data, and other various numbers of leads” the data transfer to the head 42 including sensors are considered to teach to the claimed chip in the replaceable cleansing attachment as the head 42 includes the brush element; [0067] although the majority of the processing circuitry may be in the handle 40, this paragraph is considered to teach to at least a portion of the relevant processing circuitry elements contained in the head 42; [0069]-[0071], teach to possible sensors disposed in the head 42; [0074]-[0075] teach to the acquisition of brushing data from the device and the various sensors of the toothbrush; [0077], describes the amount of use detected through the motion sensors 11 which are considered to be a “chip” as claimed that determines and in conjunction with the memory stores a use of the device; see also [0078]-[0081] which further discuss the motion data utilized for use analysis; [0084], “Additionally, the total number of uses for a replaceable toothbrush 1 head 42 may be detected and stored in the memory 13 of the toothbrush 1 or associated with the server 4, to monitor the useful life of a single toothbrush 1 head 42. Thus, the system 100 could provide a notification to the user, for example on their mobile device 30 or through the webpage interface to the sever 4, once a particular toothbrush 1 head 42 has been used a certain number or duration of time” and “each head 42 may incorporate a unique identity module 62 that stores an identifier for that specific head 42” with the other teachings of sensors and processing features, the teachings of paragraph [0084] provide the use monitoring and the storage of how many uses have occurred. Furthermore the device includes a notification to the user that the device has surpassed the intended use amount. The “unique identity module 62” further forms the chip that is adapted to store use information of the specific head 42 attached to the device), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vibrating bristle ultrasound transducer device as taught by Brewer to incorporate the chip in the replaceable cleansing attachment and processing components in the base and a determination of attachment of the cleansing attachment as taught by Serval because a device with multiple cleansing attachment heads in use may not be consistently removed and replaced between uses. By storing use information specific to the actual cleansing attachment head, precise verification of previous use can occur and prevent contamination or use of a non-sterile attachment (Serval, [0076]-[0077]; [0084]). 
Primary reference Brewer further fails to teach:
prevent a second use of the replaceable cleansing attachment when the chip has the indication of first use of the replaceable cleansing attachment stored thereon
However, the analogous art of Malinouskas of a surgical system and method for use with operation of a surgical instrument (abstract) teaches:
prevent a second use of the replaceable cleansing attachment when the chip has the indication of first use of the replaceable attachment stored thereon ([0104] and [0106]-[0109], based on the surgical data processing with the surgical attachment such as the serial number, the operation of the surgical instrument is disallowed and operation of the surgical instrument is thus prevented. In combination with the teachings of Brewer and Serval, this would utilize the attachment chip processing of Serval to prevent an additional use of the device after the single use).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vibrating bristle ultrasound transducer device as taught by Brewer and Serval to incorporate the prevention of further use of the attachment once the maximum use has been reached as taught by Malinouskas because prevention of use will ensure that use of the device will only occur after a clean replacement head is attached with the device which reduces the possibility of contaminating a patient with a device used with a different patient (Malinouskas, [0104]; and [0106]-[0109]). This improves patient outcomes and increases the factor of safety for sterility and hygiene when using the device and replaceable attachment head. 
Regarding claim 13, the combined references of Brewer, Serval, and Malinouskas teach all of the limitations of claim 12. Primary reference Brewer further teaches:
wherein the connector is connected to an ultrasound generator in the base ([0069], ultrasonic module drive circuit and ultrasound transducer form the acoustic transducer and circuit for applying high-frequency current. As shown in figure 1, the ultrasonic module drive circuit (ultrasound generator) is located in the base of the toothbrush; [0072]; [0090]-[0091], [0098] teach to the high frequency ultrasound frequencies which with the teachings of the control features in [0197]-[0206] (see specifically [0206] for ultrasound drive current) teach to the “high-frequency current” as claimed).
Regarding claim 14, the combined references of Brewer, Serval, and Malinouskas teach all of the limitations of claim 12. Primary reference Brewer further teaches:
wherein the high- frequency current has a frequency of 20 kHz to 2MHz (0074], lines 1-4; [0090]; [0098], lines 1-24; the frequencies between 300 and 250 kHz is within the claimed range of the ultrasound generator high frequency current; [0197]-[0206] (see specifically [0206] for ultrasound drive current) teach to the “high-frequency current” as claimed).
Regarding claim 15, the combined references of Brewer, Serval, and Malinouskas teach all of the limitations of claim 12. Primary reference Brewer further fails to teach:
wherein the chip is further configured to: provide, to a control board of the base, an identification of the replaceable cleansing attachment
However, the analogous art of Serval of a toothbrush monitoring system that provides feedback and improvement in quality of use (abstract) teaches:
wherein the chip is further configured to: provide, to a control board of the base, an identification of the replaceable cleansing attachment ([0007], “The electronic toothbrush may include (a) signal processing circuitry, (b) memory” these are considered to be the control board and memory in the base; [0050], memory 14 and controller 13 of the toothbrush 1 are considered to be the control board and the base; [0056]; [0060]; [0062], processing circuitry including chip based; [0064]; [0066], “and a head 42 that may be removably connectable to the handle 40. The handle 40 may contain a motor that is mechanically connected to the head 42 and when activated vibrates or moves the head 42 in manner that brushes a user's teeth when placed inside the mouth. The handle 40 includes a head interface 46 that removably attaches various heads 42 to the handle 40. The head interface 40 contains leads 48 for both data and power transfer to various heads 42. For example, certain heads 42 may include sensors that require power and data transfer, and therefore power can be routed from the handle's 40 power source to the head 42 through leads 48 that form a connection with the head 42 at the head interface 46. The may be various numbers of leads 48 that form the connection on the head interface 46, for instance there may be two leads 48 for power, and two leads 48 for data, three leads 48 for power, three leads 48 for data, and other various numbers of leads” the data transfer to the head 42 including sensors are considered to teach to the claimed chip in the replaceable cleansing attachment as the head 42 includes the brush element; [0067] although the majority of the processing circuitry may be in the handle 40, this paragraph is considered to teach to at least a portion of the relevant processing circuitry elements contained in the head 42; [0069]-[0071], teach to possible sensors disposed in the head 42; [0074]-[0075] teach to the acquisition of brushing data from the device and the various sensors of the toothbrush; [0077], describes the amount of use detected through the motion sensors 11 which are considered to be a “chip” as claimed that determines and in conjunction with the memory stores a use of the device; see also [0078]-[0081] which further discuss the motion data utilized for use analysis; [0084], “Additionally, the total number of uses for a replaceable toothbrush 1 head 42 may be detected and stored in the memory 13 of the toothbrush 1 or associated with the server 4, to monitor the useful life of a single toothbrush 1 head 42. Thus, the system 100 could provide a notification to the user, for example on their mobile device 30 or through the webpage interface to the sever 4, once a particular toothbrush 1 head 42 has been used a certain number or duration of time” and “each head 42 may incorporate a unique identity module 62 that stores an identifier for that specific head 42” with the other teachings of sensors and processing features, the teachings of paragraph [0084] provide the use monitoring and the storage of how many uses have occurred. Furthermore the device includes a notification to the user that the device has surpassed the intended use amount. The “unique identity module 62” further forms the chip that is adapted to store use information of the specific head 42 attached to the device).
Regarding claim 16, the combined references of Brewer, Serval, and Malinouskas teach all of the limitations of claim 15. Primary reference Brewer further teaches:
wherein: 
the identification of the replaceable cleansing attachment includes an indication of at least one of a nature of bristles included in the replaceable cleansing attachment, a function of the replaceable cleansing attachment, and technical parameters of function (The following cited portions include teachings to a device head identification feature of the Brewer reference. In this cited portions, brush heads and the use of the brush heads are identified, which are considered to teach to the broadest reasonable interpretation of “a function of the replaceable cleansing attachment” and “technical parameters of function”. These features of Brewer include brush head inertia properties, a user’s specific brush head, the natural resonant frequency of the motor including the brush head; [0067]; [0195], teaches to a device head identifier including an electronic identifier detectable upon mounting of the device head in the handle to distinguish multiple device heads with the handle; [0196]-[0200]; [0201], “This system may also be used in conjunction with a brush head replacement feature, to detect and identify replacement brush heads and thereby trigger a reset operation”; [0202]; [0211], “Within yet further embodiments, the controller may be programmed to count the number of device operating cycles or accumulate the total device operating time. The number of operating cycles for a particular device head may be displayed in a user interface. The controller may also be programmed to count the number of operating cycles and to monitor the functionality of the device head simultaneously. Following a predetermined number of uses (typically 2 uses per day for 6 months or 180 uses), or a predetermined accumulated operating time, for example, a brushhead replacement signal may be activated to prompt the user to replace the brushhead. In another embodiment, the microprocessor may be set to monitor the electrical current flowing through a current sense element located in the handle to detect unacceptable device head operation, as described above”).
Regarding claim 18, the combined references of Brewer, Serval, and Malinouskas teach all of the limitations of claim 15. Primary reference Brewer further teaches:
wherein the replaceable cleansing attachment is controlled by the base in accordance with the provided identification  (The following cited portions include teachings to a device head identification feature of the Brewer reference. In this cited portions, brush heads and the use of the brush heads are identified, which are then utilized to provide control to the cleansing attachment (brush head) based on the identified brush head characteristics; [0067]; [0195], teaches to a device head identifier including an electronic identifier detectable upon mounting of the device head in the handle to distinguish multiple device heads with the handle; [0196]-[0200]; [0201], “This system may also be used in conjunction with a brush head replacement feature, to detect and identify replacement brush heads and thereby trigger a reset operation”; [0202]; [0211], “Within yet further embodiments, the controller may be programmed to count the number of device operating cycles or accumulate the total device operating time. The number of operating cycles for a particular device head may be displayed in a user interface. The controller may also be programmed to count the number of operating cycles and to monitor the functionality of the device head simultaneously. Following a predetermined number of uses (typically 2 uses per day for 6 months or 180 uses), or a predetermined accumulated operating time, for example, a brushhead replacement signal may be activated to prompt the user to replace the brushhead. In another embodiment, the microprocessor may be set to monitor the electrical current flowing through a current sense element located in the handle to detect unacceptable device head operation, as described above”).
Regarding claim 21, the combined references of Brewer, Serval, and Malinouskas teach all of the limitations of claim 12. Primary reference Brewer further teaches:
wherein the sound waves are transmitted into the wound coating via a transmission medium ([0026]; [0027]; the oscillation of the device head generates bubbles within the fluid surrounding the waveguide that when exposed to ultrasonic energy provides improved plaque and biofilm removal. Examiner notes that transmission into a wound coating is an intended use and the device would be capable of performing the intended use; [0067]; [0135], acoustically transmissive materials such as gel-like materials).
Regarding claim 22, the combined references of Brewer, Serval, and Malinouskas teach all of the limitations of claim 21. Primary reference Brewer further teaches:
wherein the transmission medium is a water-based medium or a gel ([0135], gel-like materials are used as acoustically transmissive materials).
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer, in view of Serval, in further view of Malinouskas as applied to claims 5 or 16 above, and further in view of Chernomorsky et al. (U.S. Pub. No. 20140031726) hereinafter Chernomorsky, in further view of Ratcliffe (U.S. Pub. No. 20080286145) hereinafter Ratcliffe. 
Regarding claims 6 and 17, the combined references of Brewer, Serval, and Malinouskas teach all of the limitations of claims 5 or 16. Primary reference Brewer further teaches:
wherein the technical parameters include a frequency of a vibration motor ([0197]-[0198]; [0199]-[0202], describe the determining of the drive motor (vibration motor) resonant operating conditions such as the drive frequency of the motor. This is monitoring based on the attached brush head (replaceable cleansing attachment) and therefore is considered to teach to the technical parameter being a frequency of a vibration motor), 
and a use of a light diode ([0228], the device provides for the use of light diodes within the replaceable attachment and are identified by the control processing to determine the use of the diodes with respect to the fluid presence and condition in the direct vicinity of the ultrasound waveguide. The light is detected and processed using the microprocessor algorithm for further ultrasonic protocol control, including for beneficial microbiological effects).
Primary reference Brewer further fails to teach:
wherein the technical parameters include an amplitude of ultrasound generation
However, the analogous art of Chernomorsky of a device and system for using ultrasound to treat tissues of the body (abstract) teaches:
wherein the technical parameters include an amplitude of ultrasound generation ([0100], “For example, the communication device 1512 may comprise a radio frequency identification device (RFID), a near-field communication (NFC) device or some functionally similar technology. Similarly, the generator 1504 may be configured to communicate with the ultrasound emitter 1502 and/or the distal functional tip 1514 and exchange information therewith. For example, the communication unit 1506 may communicate with the communication device 1512 in the distal functional tip 1514 and report to the generator 1504 which kind of distal functional tip is currently coupled to the cylindrical waveguide 1516. Based on this information, the generator 1504 may reconfigure the electrical signals to be applied to the piezoelectric transducers within the ultrasound device 1502, depending upon which distal functional tip 1514 is currently coupled to the cylindrical waveguide 1516.” And “For example, the generator 1504 may adjust the resonant frequency, amplitude and/or on/off duty cycle (for example) of the applied ultrasound energy dependent upon the procedure being carried out and depending upon the type, shape and structure of the distal functional tip 1514”; This adjustment of the amplitude of the ultrasound generation based on the type and structure of the functional tip is considered to render the amplitude of ultrasound generation as an identified technical parameter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and vibration wound treatment device of Brewer, Serval, and Malinouskas, to include the technical parameters of the ultrasound generation amplitude based on the type of ultrasound tip as taught by Chernomorsky because such communication functionalities between the generator, the ultrasound device and the detachable distal functional tip ensures a consistent and safe application of ultrasound energy to the distal functional tip, dependent upon the type of procedure envisaged by the physician (Chernomorsky, [0100]). This enhances the quality of the treatment and improves patient outcomes. 
	Primary reference Brewer further fails to teach:
	Wherein the light diode is a UV diode 
	However, the analogous art of Ratcliffe of a cleaning system with a self-decontaminating feature using UV irradiation (abstract) teaches:
	Wherein the light diode is a UV diode ([0063]; [0064]-[0071], as shown in figure 2, the UV diode 30 is disposed to be transmitted through the tip of the bristle region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and vibration wound treatment device of Brewer, Serval, Malinouskas, and Chernomorsky with the UV diodes as taught by Ratcliffe because the use of the UV light provides for a system for self-decontaminating at least one surface of an object (Ratcliffe, [0015]). By using the disinfecting device, this can reduce the spread of biological agents such as viruses and bacteria and therefore reduce the presence of disease within treated regions. 
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer, in view of Serval, in further view of Malinouskas as applied to claims 1 or 12 above, and further in view of Varila (U.S. Pub. No. 20150033488) hereinafter Varila. 
Regarding claims 8 and 19, the combined references of Brewer, Serval, and Malinouskas teach all of the limitations of claim 1 or 12. Primary reference Brewer further fails to teach:
where in the acoustic transducer is encircled by a bristle ring to suppress the transmission of aerosols
However, the analogous art of Varila of a toothbrush head comprising a first and second portion of bristles arranged radially (abstract) teaches:
where in the acoustic transducer is encircled by a bristle ring to suppress the transmission of aerosols (figure 1; figure 2; figure 4; figure 7; figure 8; figure 11; figure 12b; [0055], first portion of bristles 7 is considered to be a bristle ring and this structure would provide the function of suppression of aerosols. The second portion of bristles 8 is considered additional bristles for the abrasive removal. The first portion of bristles 7 are arranged with an outward leaning angle; [0057]; [0060]; [0063]; [0064]; [0069]; [0071]; In combination with the placement of the ultrasound transducer of 22 of Brewer between the bristles of Brewer, the combined invention would include the bristle ring opf Varila encircling the acoustic transducer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined vibrating bristle ultrasound transducer device as taught by Brewer, Serval, and Malinouskas to incorporate the bristles constructed to limit the propagation of aerosols as taught by Varila because it enables more efficient cleaning and provides better contact with the tissue surfaces for cleaning (Varila, [0026]; [0028]). 
Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer, in view of Serval, in further view of Malinouskas as applied to claims 9 or 21 above, and further in view of Fellows et al. (U.S. Pub. No. 20090042870) hereinafter Fellows. 
Regarding claims 11 and 23, the combined references of Brewer, Serval, and Malinouskas teach all of the limitations of claims 9 or 21. Primary reference Brewer further fails to teach:
wherein the transmission medium includes a solvent or a disinfectant to kill germs
However, the analogous art of Fellows of using an antimicrobial composition to kill germs (abstract, paragraph [0001], lines 1-5) teaches:
wherein the transmission medium includes a solvent or a disinfectant to kill germs (paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and vibration wound treatment device of Brewer, Serval, and Malinouskas with the disinfectant as taught by Fellows because polyhexamethylene biguanide is a cationic (disinfectant) biocide which has a fast representative rate of activity of 30 seconds to 5 minutes (Fellows, [0018]; [0019]; [0023], lines 1-3).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brewer, in view of Serval, in further view of Malinouskas as applied to claim 12 above, and further in view of Ratcliffe. 
	Regarding claim 20, the combined references of Brewer, Serval, and Malinouskas teach all of the limitations of claim 12. Primary reference Brewer further fails to teach:
further comprising: 
UV diodes disposed in a front area and coupled to the base via an electrical conductor
	However, the analogous art of Ratcliffe of a cleaning system with a self-decontaminating feature using UV irradiation (abstract) teaches:
further comprising: 
UV diodes disposed in a front area and coupled to the base via an electrical conductor ([0063]; [0064]-[0071], as shown in figure 2, the UV diode 30 is disposed ina front area forward of the battery 70, and connected to the battery (electrical connection would include a conductor)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound and vibration wound treatment device of Brewer, Serval, and Malinouskas with the UV diodes as taught by Ratcliffe because the use of the UV light provides for a system for self-decontaminating at least one surface of an object (Ratcliffe, [0015]). By using the disinfecting device, this can reduce the spread of biological agents such as viruses and bacteria and therefore reduce the presence of disease within treated regions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793